PER CURIAM.
This case presents the question whether on á given date Edwin R. Powell and Joshua E. Turner were farmers and thus immune to an involuntary adjudication of bankruptcy under Section 4 of the Bankruptcy Act, 11 U.S.C.A. § 22. The referee found that they were not. This finding was approved by the district judge who set out his reasons in a thoroughly considered opinion. In re Powell, D.C.D.Del.1954, 121 F.Supp. 33. There is, in our judgment, ample evidence to support his conclusion.
The judgment of the district court will be affirmed.